ATTORNEY GRIEVANCE COMMISSION                                                                     *     IN THE
OF MARYLAND
                                                                                                  *     COURT OF APPEALS

v.                                                                                                *     OF MARYLAND

                                                                                                  *     Misc. Docket AG No. 76
PERRY ANDREW RESNICK
                                                                                                  *     September Term, 2020

                                                                                   ORDER

                   Upon consideration of the Joint Petition of the Attorney Grievance Commission of

Maryland and the Respondent, Perry Andrew Resnick, to place the Respondent on Inactive

Status by Consent pursuant to Maryland Rule 19-736(c), it is this 9th day of March, 2021


                   ORDERED, by the Court of Appeals of Maryland, that the Joint Petition be, and it

is hereby GRANTED, and the Respondent, Perry Andrew Resnick, is hereby placed on

Inactive Status for an indefinite period of time, and it is further


                   ORDERED, that the Clerk of this Court shall remove the name of Perry Andrew

Resnick from the register of attorneys in this Court and certify that fact to the Client

Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State

in accordance with Maryland Rule 19-761.



                                                                                   /s/ Robert N. McDonald
                                                                                         Senior Judge
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                     2021-03-09 14:15-05:00




Suzanne C. Johnson, Clerk